                                              56 Filed 08/24/20
              Case 7:16-cr-00390-KMK Document 62       08/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                                               :
UNITED STATES OF AMERICA              :                                   No. 16 cr. 390 (KMK)
                                      :
         - v. -                       :
                                      :
TREMEL TAYLOR,
                                      :                               NOTICE OF MOTION FOR
                                      :                              COMPASSIONATE RELEASE
                   Defendant.         :
                                      :
--------------------------------------x



          PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in Support

 of Defendant’s Motion for Compassionate Release, Declaration of Andrew D. Hart in Support of

 Defendant’s Motion for Compassion Release, and exhibits attached thereto, and upon all other

 filings and proceedings herein, Defendant Tremel Taylor, by and through undersigned counsel,

 will move this Court, before the Honorable Kenneth M. Karas, on a date and at a time to be

 designated by the Court, at the Hon. Charles L. Brieant Jr. Federal Building and United States

 Courthouse, 300 Quarropas Street, White Plains, New York, 10601, for an Order granting his

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

 Dated: August 11, 2020
        New York, New York
                                                                         By: /s/ Andrew D. Hart
Motion for Compassionate Release pursuant to 18 U.S.C. Section 3582 Andrew
                                                                         is       D. Hart
denied. Medical records show that Mr. Taylor’s asthma is in remission Heidi Savabi
and that he is pre-diabetic. While asthma can increase one’s risks from
the coronavirus, data show it was not in the top 10 factors in NY cases.
                                                                         SIDLEY AUSTIN LLP
And, being pre-diabetic is not a risk factor. Mr. Taylor’s other medical 787 Seventh Avenue
conditions do no present as risk factors and the doctor upon which he New York, NY 10019
relies has questionable credentials and has not even met Mr. Taylor.
Moroever, McCreary, where Mr. Taylor is being housed, reports only 2
                                                                         Tel: (212) 839-5300
positive cases among inmates and 0 among staff. Finally, the Section Fax: (212) 839-5599
3553(a) factors do not favor release. Mr. Taylor was convicted of seriousahart@sidley.com
crimes and his release would undermine respect for the law.              hsavabi@sidley.com
So Ordered.


                                                                    Attorneys for Defendant
8/24/20                                                             Tremel Taylor
